United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Smithtown, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1000
Issued: August 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2006 appellant, through counsel, filed a timely appeal from decisions of the
Office of Workers’ Compensation Programs dated October 2, 2006 and January 12, 2007,
finding that she did not sustain an injury in the performance of duty on June 3, 2005. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty on June 3, 2005.
FACTUAL HISTORY
On June 21, 2005 appellant, then a 60-year-old clerk, filed a traumatic injury claim
alleging that on June 3, 2005 she twisted her right ankle and hurt her foot when she slipped on a
piece of peanut brittle which was on the floor. The employing establishment noted that she first
sought medical treatment on June 28, 2005.

In duty status reports dated June 28 and July 29, 2005, Dr. Victor Arena, a podiatrist,
noted the history of injury and reported swelling and mild right foot pain.
On December 19, 2005 the Office notified appellant that the evidence submitted was
insufficient to establish her claim and advised her to provide additional documentation, including
a firm diagnosis and a physician’s opinion as to how her injury resulted in the diagnosed
condition.
In a January 17, 2006 report, Dr. Arena and Dr. Gerard Furst, a podiatrist, reported that
appellant was first seen on June 28, 2004 for a mildly swollen ankle. The podiatrists diagnosed a
“chip fracture, dislocation of the accessory bone or a moderate sprain of the foot” based upon an
x-ray obtained that day. A subsequent examination on July 29, 2005 revealed “a palpable
ganglion cyst” which had not been present at the prior examination. They noted that they were
unable “to determine whether the accessory bone was dislodged or that there was a chip facture”
as the x-ray taken on July 29, 2005 revealed “no noted bone healing.” However, the podiatrists
stated that they could not “rule out that the ganglion cyst was either caused by or aggravated by
the trauma.”
By decision dated February 6, 2006, the Office found that appellant had established that
the June 3, 2005 work incident occurred, i.e., that she slipped and fell on a piece of candy.
However, the Office denied appellant’s claim finding that she failed to provide a rationalized
medical report to support a causal relationship between the accepted event and a diagnosed
condition.
In a January 3, 20061 duty status report, Dr. Arena noted the history of injury and
diagnosed possible chip in the foot and tendinitis.
In a letter dated July 13, 2006, appellant’s counsel requested reconsideration and argued
that the January 17, 2006 report by Dr. Furst was sufficient to support appellant’s claim.
By decision dated October 2, 2006, the Office denied modification of the February 6,
2006 decision.2
In a letter dated October 2006, appellant’s counsel requested reconsideration and
submitted a September 22, 2006 report by Dr. Richard J. D’Agostino, a treating Board-certified
orthopedic surgeon, who noted that appellant twisted her ankle when she slipped and fell on a
piece of candy at work on June 3, 2005. A physical examination revealed swelling on the right
foot along the dorsal midfoot area and full range of ankle motion. Dr. D’Agostino noted, “a
palpable bony prominence in the midfoot area as well, which is mildly tender.” He stated that
“the injuries described above appear to be acute-on-chronic condition, all consistent with the
injury of June 3, 2005.”
In a December 12, 2006 progress note, Dr. D’Agostino referred to a left knee injury.
1

The podiatrist noted the year “2005” on the form, which appears to be a typographical error.

2

The Office noted that appellant had a claim pending in case number 022502232 for a traumatic injury on
May 17, 2005 when she tripped while walking.

2

By decision dated January 12, 2007, the Office denied modification of the October 2,
2006 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act3 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 The phrase sustained while in the performance of duty is regarded as the
equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.5
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported

3

5 U.S.C. § 8101 et seq.

4

5 U.S.C. § 8102(a).

5

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
6

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

7

See Paul Foster, 56 ECAB ___ (Docket No. 04-1943, issued December 21, 2004); see also Katherine J. Friday,
47 ECAB 591 (1996).
8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that appellant slipped and fell while in the performance of her duties
on June 3, 2005. The Board finds, however, that appellant has not met her burden to establish a
causal relationship between the accepted employment event and appellant’s diagnosed
conditions. Drs. Arena and Furst diagnosed a chip fracture on June 28, 2005 and then diagnosed
a palpable ganglion cyst based upon an examination the following day. On January 3, 2006
Dr. Arena noted a possible chip fracture and tendinitis. Dr. D’Agostino diagnosed a swelling or
palpable bony prominence on the right foot. While Drs. Arena, Furst and D’Agostino provided
various diagnoses, their reports are devoid of any explanation as to how the diagnosed conditions
were caused or contributed to by the accepted June 3, 2005 employment event of slipping and
falling. The medical evidence of record lacks a firm medical diagnosis of appellant’s right foot
condition. Moreover, there is rationalized medical opinion by a treating physician explaining
how the accepted employment incident was competent to have caused any of the listed
diagnoses. Appellant has not established fact of injury.
The Board finds that appellant has not established that she sustained a right foot injury
causally related to the employment incident of June 3, 2005.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on June 3, 2005 as alleged.

9

John W. Montoya, 54 ECAB 306 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 2, 2006 and January 12, 2007 are affirmed.
Issued: August 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

